DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.

Response to Amendment
The Amendment filed 13 September 2022 has been entered. Claims 1, 3-5, 10, 12-19, and 21 remain pending in the application as well as newly added claims 22-27 (claims 2, 4-9, 11, and 20 have been cancelled). The Applicant’s amendments overcome all of the objections and rejections previous set forth in the Final Office Action dated 14 July 2022.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 13 September 2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103, Kim in view of Xie, Bingle, and Schan; and Kim in view of Xie and Schan.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single flex-rigid printed circuit board having substrate continuity must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 10 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10 the amended limitations of the claim add new subject matter to the application. More specifically “an extension forming an electrical connection interface, the extension enabling the flexible printed circuit board to be in substrate continuity with the rigid main printed circuit board” in lines 10-12. Nowhere in the specification is it mentioned that the extension enables substrate continuity. 
Claims 21-27 are rejected because of their dependency on claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A), Bingle et al. (U.S. Patent No. 9937876 B2), and Schan et al. (USPGPub 20170215718 A1).
Regarding claim 1, Kim teaches an optical device comprising: a rigid printed circuit board portion (400) including an electronic image-capture circuit (see figure 1, printed circuit board 400; and ¶56, A printed circuit board 400 may be placed in the housing 300, and an image sensor (not shown) having a portion on which an image of an object is formed may be mounted on an upper surface of the printed circuit board); and a flexible portion comprising: a flexible heater band (610) (see figures 6 and 7, second heating part 610 wrapped around lens barrel 100); wherein the rigid printed circuit board (400) and the flexible portion (610) are in substrate continuity (see figures 1 and 6, rigid PCB 400 being electrically connected to 610 via electrodes 640); and a lens holder (100) comprising at least one optical lens (10) (see figure 1, lens barrel 100 containing lens 10); a wall (100) forming a cavity extending along an optical axis of the device from a top end to a bottom end (see figure 1, lens barrel 100); the flexible heater band (610) arranged in contact with the wall of the lens holder (100) (see figures 6 and 7, second heating part 610 wrapped around lens barrel 100). However, Kim fails to explicitly teach wherein the heater band is a flexible printed circuit board; wherein the bottom end of the lens holder is mounted on the at least one rigid printed circuit board so as to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens; and wherein the heater is compressed around the wall of the lens holder.
However, Xie teaches wherein the heater band (9) is formed by a flexible-type printed circuit board (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board) can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible. However, the combination fails to explicitly teach wherein the bottom end of the lens holder is mounted on the at least one rigid printed circuit board so as to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens; and wherein the heater is compressed around the wall of the lens holder.
However, Bingle teaches wherein the bottom end of the lens holder (12) is mounted on the at least one rigid printed circuit board (26) so as to align, along the optical axis of the device, the electronic image-capture circuit (18) and the optical lens (24) (col. 11, lines 60-67, and col. 12, lines 1-3, As best shown in FIGS. 7 and 9-12, camera housing portion 12 includes a generally cylindrical portion 12a extending outwardly from a base portion 12b. Camera portion 12 comprises a molded plastic component and may include a pair of heater terminals or elements 30a, 30b insert molded within and/or along the walls of cylindrical portion 12a, as discussed below. Cylindrical portion 12a receives a lens or optic system 24 therein, which functions to focus the image onto camera or sensor 18, which is positioned at a circuit board 26 mounted within the base portion 12b of camera housing portion 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Xie to incorporate the teachings of Bingle to further include the lens holder directly attached to the rigid circuit board because doing so would greatly reduce the size of the device, allowing it to be integrated into other systems more easily. However, the combination fails to explicitly teach wherein the heater is compressed around the wall of the lens holder.
However, Schan teaches wherein the heater (9/10) is compressed around the wall of the lens holder (4) (see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Xie, and Bingle to incorporate the teachings of Schan to further include an elastic attachment means in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder.
Regarding claim 3, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 1, wherein the flexible heater band (Kim 610 | Schan 9/10) comprises two longitudinal ends configured to hold the flexible heater band (Kim 610 | Schan 9/10) clamped against the wall (Kim 100 | Schan 4) of the lens holder (Schan, see figures 6 and 7, connection piece 23 has two longitudinal ends connected to stiffened area 9 and 10 (i.e. heaters); and ¶39, Two stiffened areas 9, 10, in each of which a respective heating element 11 is arranged, are formed on a flexible printed circuit board 8).
Regarding claim 4, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 1, wherein the flexible heater band (Kim 610 | Schan 9/10) comprises an elastic portion (Schan 23) so as to fit to a profile of the wall of the lens holder (Kim 100 | Schan 4) (Schan, see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
Regarding claim 5, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 1, wherein the flexible heater band (Kim 610) comprises electrical conductors (Kim 640) configured to be traversed by an electric current coming from the rigid printed circuit board portion (Kim 400) (Kim, see figure 6, two second wires 641 (i.e. electrical conductors); and ¶96, Specifically, the second electrode 640 may two second wires 641 separated from each other and provided to the second terminal 620 and the second connection part 630, and the two second wires 641 may be electrically connected to the second heating sheet 611).



This modified image (figure 8 from Kim) is used for the rejections of claims 13-16, 21, and 25
    PNG
    media_image1.png
    695
    809
    media_image1.png
    Greyscale

	Regarding claim 13, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 1, wherein the wall (Kim 100) comprises: a lower wall adjacent to the bottom end (Kim, see figure 8 on page 10 of office action showing lower wall (labeled “lower”)); and an upper wall adjacent to the top end (Kim, see figure 8 on page 10 of office action showing upper wall (labeled “upper”)).
	Regarding claim 14, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 13, wherein the lower wall is an annular cylindrical wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which is a hollow cylinder (i.e. annular cylinder) containing lens 10).
	Regarding claim 15, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 13, wherein the flexible heater band (Kim 600) is configured to be arranged around the lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).
	Regarding claim 16, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 15, wherein the flexible heater band (Kim 600) is arranged to cover a top end of the lower wall that is adjacent to the upper wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).
	Regarding claim 17, Kim as modified by Xie and Schan teaches wherein the heater is a flexible heater band (see figures 7-8, 600). However, the combination fails to explicitly teach wherein a clamping ring is inserted around the flexible heater band, the clamping ring configured to pinch the heater between the clamping ring and the lower wall.
	However, Bingle teaches wherein a clamping ring (16a) is inserted around the heater (30), the clamping ring (16a) configured to pinch the flexible heating band (30) between the clamping ring (16a) and the lower wall (11) (see figure 7, casing portion 16a (i.e. clamping ring) and heating device 30 surrounding housing 11; and col. 16, lines 51-54, The casing portions 16a may be welded, crimped, adhered, banded, or otherwise joined or secured together about the plastic housing 11, in order to encase the housing 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Xie, and Schan to incorporate the teachings of Bingle to further include a clamping ring in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder.
	Regarding claim 18, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 1, wherein the lens holder (Bingle 12) further comprises a bearing plate (Bingle 12b) (Bingle, see figure 7, camera housing portion 12 having base 12b; and Col. 12, lines 40-42, base portion 12b is generally square and defines a generally square mating edge 12e around the base portion 12b for mating and securing); and the flexible heater band (Bingle 30 replaced with the flexible heater 600 from Kim) is arranged in contact with the bearing plate (Bingle 12b) (Bingle, see figure 7, camera housing portion 12 having base 12b in contact with heating device 30).
	Regarding claim 19, Kim as modified by Xie, Bingle, and Schan teaches the optical device according to claim 1, wherein the optical device is mounted to an exterior of a vehicle (Kim, ¶8, such camera modules are mounted on the front, rear, left and right surfaces of the vehicle and exposed to the outside. Therefore, when it rains or snows or the temperature suddenly drops, the camera lens may be frosted or the lens surface may be covered with ice, thereby degrading the image quality and the sharpness of the image).

Claims 10, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A) and Schan et al. (USPGPub 20170215718 A1).
Regarding claim 10, Kim teaches a method for assembling an optical device comprising: providing a lens holder (100) including at least one optical lens (10) and comprising a wall forming a cavity extending along an optical axis of the device (see figure 1, lens holder 100 comprising of one or more lenses 10); providing a single flex-rigid printed circuit board comprising: a rigid main printed circuit board including an electronic image-capture component (see figure 1, printed circuit board 400; and ¶56, A printed circuit board 400 may be placed in the housing 300, and an image sensor (not shown) having a portion on which an image of an object is formed may be mounted on an upper surface of the printed circuit board); a flexible portion comprising: a flexible heater band (610) (see figures 6 and 7, second heating part 610 wrapped around lens barrel 100); and an extension (620/630/640) forming an electrical connection interface, the extension (620/630/640) enabling the flexible portion (610) to be in substrate continuity with the rigid main printed circuit board (400) (see figures 1 and 6-8, heater 600 has connecting portion 630 and electrode 640 and terminal 620 for electrically connecting the substrate 400 via connector 410); and arranging the rigid printed circuit board (400) on the lens holder so as to be able to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens (see figure 1, circuit board 400, housing 300, retainer 200 and lens holder 100). However, Kim fails to explicitly teach wherein the heater band is a flexible printed circuit board and compressing the flexible heater band against the wall of the lens holder.
However, Xie teaches wherein the heater band (9) is formed by a flexible-type printed circuit board (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board) can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible. However, the combination fails to explicitly teach compressing the flexible heater band against the wall of the lens holder.
However, Schan teaches compressing the heater band (9/10) against the wall of the lens holder (4) (see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Xie to incorporate the teachings of Schan to further include an elastic attachment means in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder.
Regarding claim 21, Kim as modified by Xie and Schan teaches the method according to claim 10, wherein the wall of the lens holder (Kim 100) comprises: a lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”)); and an upper wall (Kim, see figure 8 in office action showing upper wall (labeled “upper”)), and wherein arranging the heater band (Kim  600) around the wall of the lens holder (Kim 100) comprises arranging the heater band (Kim 600) around the lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).
Regarding claim 22, Kim as modified by Xie and Schan teaches the method according to claim 10, wherein compressing the flexible heater band (Kim 610 | Schan 9/10) against the wall of the lens holder (Schan 4) comprises configuring two longitudinal ends of the flexible heater band (Kim 610 | Schan 9/10) to hold the flexible heater band (Kim 610 | Schan 9/10) clamped against the wall of the lens holder (Schan 4) (Schan, see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
Regarding claim 23, Kim as modified by Xie and Schan teaches the method according to claim 22, wherein compressing the flexible heater band (Kim 610 | Schan 9/10) against the wall of the lens holder (Schan 4) comprises using an elastic portion (Schan 23) of the two longitudinal ends so as to fit to a profile of the wall of the lens holder (Schan 4) (Schan, see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
Regarding claim 27, Kim as modified by Xie and Schan teaches the method according to claim 10, wherein the flexible heater band (Kim 610) comprises electrical conductors configured to be traversed by an electric current coming from the rigid printed circuit board (400) (Kim, ¶92, The second heating sheet 611 may be electrically connected to the second electrode 640 and may be heated by electrical power provided through the second electrode 640. Here, the second heating sheet 612 may be configured to be heated by resistive heating techniques such as described above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A), Bingle et al. (U.S. Patent No. 9937876 B2), and Schan et al. (USPGPub 20170215718 A1) as applied to claim 3 above, and further in view of Chang (KR 1064666 B1).
Regarding claim 12, Kim as modified by Xie, Bingle, and Schan teaches to longitudinal ends of an attachment means (Schan, see figure 6 and 7, connection piece 23 has two longitudinal ends connected to stiffened area 9 and 10 (i.e. heaters); and ¶39, Two stiffened areas 9, 10, in each of which a respective heating element 11 is arranged, are formed on a flexible printed circuit board 8). However, the combination fails to explicitly teach wherein each of the two longitudinal ends includes an adhesive band.
	However, Chang teaches wherein each of the two longitudinal ends includes an adhesive band (see figure 3; and ¶65, when attaching the heating film 30 to the inner surface of the inner light-shielding ring 20…in order to adhere more closely and prevent separation and separation, it may be adhered with an adhesive or the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Xie, Bingle, and Schan to incorporate the teachings of Chang to further include an adhesive to prevent separation of the heating device from the lens holder, allowing for a more efficient and longer lasting device.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A) and Schan et al. (USPGPub 20170215718 A1) as applied to claim 22 above, and further in view of Chang (KR 1064666 B1).
Regarding claim 24, Kim as modified by Xie and Schan teaches to longitudinal ends of an attachment means (Schan, see figure 6 and 7, connection piece 23 has two longitudinal ends connected to stiffened area 9 and 10 (i.e. heaters); and ¶39, Two stiffened areas 9, 10, in each of which a respective heating element 11 is arranged, are formed on a flexible printed circuit board 8). However, the combination fails to explicitly teach wherein each of the two longitudinal ends includes an adhesive band.
	However, Chang teaches wherein each of the two longitudinal ends includes an adhesive band (see figure 3; and ¶65, when attaching the heating film 30 to the inner surface of the inner light-shielding ring 20…in order to adhere more closely and prevent separation and separation, it may be adhered with an adhesive or the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Xie, and Schan to incorporate the teachings of Chang to further include an adhesive to prevent separation of the heating device from the lens holder, allowing for a more efficient and longer lasting device.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A) and Schan et al. (USPGPub 20170215718 A1) as applied to claim 10 above, and further in view of Bingle et al. (U.S. Patent No. 9937876 B2).
Regarding claim 25, Kim as modified by Xie and Schan teaches the method according to claim 10, wherein arranging the rigid printed circuit board on the lens holder comprises: arranging the optical lens (Kim 10) at a top end of the wall (Kim 100) (Kim, see figure 8, lens 10); and wherein the wall (Kim 100) comprises: a lower wall adjacent to the bottom end (Kim, see figure 8 on page 10 of office action showing lower wall (labeled “lower”)); and an upper wall adjacent to the top end (Kim, see figure 8 on page 10 of office action showing upper wall (labeled “upper”)). However, the combination fails to explicitly teach mounting a bottom end of the wall to the rigid printed circuit board.
However, Bingle teaches mounting a bottom end of the wall (12) to the rigid printed circuit board (26) (col. 11, lines 60-67, and col. 12, lines 1-3, As best shown in FIGS. 7 and 9-12, camera housing portion 12 includes a generally cylindrical portion 12a extending outwardly from a base portion 12b. Camera portion 12 comprises a molded plastic component and may include a pair of heater terminals or elements 30a, 30b insert molded within and/or along the walls of cylindrical portion 12a, as discussed below. Cylindrical portion 12a receives a lens or optic system 24 therein, which functions to focus the image onto camera or sensor 18, which is positioned at a circuit board 26 mounted within the base portion 12b of camera housing portion 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Xie, and Schan to incorporate the teachings of Bingle to further include the lens holder directly attached to the rigid circuit board because doing so would greatly reduce the size of the device, allowing it to be integrated into other systems more easily.
Regarding claim 26, Kim as modified by Xie and Schan teaches wherein the heater is a flexible heater band (see figures 7-8, 600). However, the combination fails to explicitly teach wherein compressing the flexible heater band against the wall of the lens holder comprises inserting a clamping ring around the flexible heater band, the clamping ring configured to pinch the flexible heating band between the clamping ring and the lower wall. 
	However, Bingle teaches wherein compressing the flexible heater band (30) against the wall of the lens holder comprises inserting a clamping ring (16a) around the flexible heater band (30), the clamping ring (16a) configured to pinch the flexible heating band (30) between the clamping ring (16a) and the lower wall (11) (see figure 7, casing portion 16a (i.e. clamping ring) and heating device 30 surrounding housing 11; and col. 16, lines 51-54, The casing portions 16a may be welded, crimped, adhered, banded, or otherwise joined or secured together about the plastic housing 11, in order to encase the housing 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Xie, and Schan to incorporate the teachings of Bingle to further include a clamping ring in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blier et al. (USPGPub 20150092363 A1): Blier teaches another embodiment of a continuous substrate having a rigid portion and a flexible portion (¶44, the rigid-flex PCB 42 is made such that it can be manufactured as a single integral planar PCB which, in this embodiment, comprises PCB portion 44 having a thickness of 1.0 mm, PCB portion 46 having a thickness of 1.5 mm and a flexible PCB portion 48 in physical continuity between PCB portion 44 and PCB portion 46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878